Title: To Thomas Jefferson from the Committee of Congress at Headquarters, 12 June 1780
From: Committee of the Continental Congress
To: Jefferson, Thomas



In committee of Congress, Morristown, June 12th, 1780.
Sir

We have the honor to inclose you copy of a letter addressed to us by the commander in chief (see page 211). The contents will advise you to what an alarming crisis our affairs are reduced. The General observes with great propriety, that this committee “need no arguments to evince the danger.” Indeed we do not: our own observations have led to the fullest conviction that unless the force stated in our second letter, of the 25th ultimo, is drawn into the field with a celerity equal to the urgency of the occasion, the period which is to end our liberty, and commence the most disgraceful state of slavery, which human nature has ever experienced, is notfar distant: But dark and gloomy as the prospect is, America has it in her power to dispel the cloud, by those exertions of which she is abundantly capable, and to which it is her duty to rouse, from every consideration which can affect the human heart.
We are, most indubitably, possesed of the means wherewith to expel the enemy from every part of the continent; but it requires a display of that virtue which distinguished the Citizens of Rome when their State was, as ours now is, on the brink of ruin, and we trust Americans, impressed with a proper sense of the blessings of peace, Liberty, and Independence, will follow the bright example, and evince to future ages, what great minds are capable of, when driven to the extremity of distress.
We dare not suppose, Sir, that efficient measures have not been adopted, by your state to complete your Battalions to the establishment recommended in the letter above referred to; on the contrary, we believe that the men are raised, or raising, but we have to conjure you to hasten them on to the Army, without a moments delay. We intreat you likewise, to give the most pointed direction, to induce an unremitting attention to forward the supplies allotted to your State to be furnished, as specified in our letter of the 2d. Instant.
Had the Enemy on wednesday last, pursued what we generally beleived to be their object, Our heavy Cannon and stores, would inevitably have fallen into their hands, as our Military force was incompetent to their protection, and the means of conveying them to places more distant, for want of horses and Carriages, out of our power.
Since writing the above, a second letter, from the General, has been handed us, a copy whereof we inclose, (see page 212). Previous to our recommendation to compleat the battalions to five hundred and four rank and file, we had a conferance with the general on the subject, in which the matter was thoroughly canvassed, and the necessity of the augmentation clearly evinced; The reduction of Charles Town, was then problematical; we had even hopes that it would have been saved, and the Maryland and Delaware lines, have returned to this Army, which then, with the quota requested of the states would have amounted to about Twenty five thousand men, the number which Congress had promised our illustrious ally, should be brought into the field, to co-operate with his troops. It is now beleived, that Charles Town is reduced, and the troops which defended it, prisoners, consequently we shall not have the Maryland and Delaware troops: hence those in this quarterwill be less, by nearly three thousand men, than our estimate, we therefore most earnestly intreat that no deduction may be made from the numbers we have stated as necessary.
We have the honor to be, with the greatest respect & Esteem, Your Excellency’s, Most Obedt. Hble Servts.,

Php. Schulyer Jno. Mathews Nathl Peabody

